UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 Commission File Number: 0-1738 NOTIFICATION OF LATE FILING (Check One):[_]Form10-K[_]Form 11-K[_]Form 20-F[X] Form 10-Q[_] Form N-SAR For Period Ended:June 30, 2007 [_]Transition Report on Form 10-K [_]Transition Report on Form 20-F [_]Transition Report on Form 11-K [_]Transition Report on Form 10-Q [_]Transition Report on Form N-SAR For the Transition Period Ended: Read attached instruction sheet before preparing form.Please print or type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION George Foreman Enterprises, Inc. Full Name of Registrant Former Name if Applicable 100 North Wilkes-Barre Blvd, 4th Floor Address of Principal Executive Office (Street and Number) Wilkes-Barre, Pennsylvania18702 City, State and Zip Code PART II RULE 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate.) (a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X] (b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K or Form N-SAR, or portion thereof will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c)The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail why the Form 10-K, 11-K, 20-F, 10-Q, N-SAR or the transition report or portion thereof could not be filed within the prescribed time period.(Attach extra sheets if needed.) The Registrant intended to file Form 10-QSB within 45 days of the end of the Registrant’s fiscal quarter ended June 30, 2007.However, due to unanticipated delays, certain financial presentation matters could not be finalized within the prescribed time period without unreasonable expense and effort. The Registrant represents that its Form 10-QSB will be filed within the period specified by Rule 12b-25(b)(ii). PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Jeremy Anderson(570) 822-6277 (Name)(Area Code)(Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of theInvestment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). [X] Yes[_] No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [_] Yes[X] No If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. George Foreman Enterprises, Inc. (Name of Registrant as Specified in Charter) Has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: August 14, 2007 By: /s/Jeremy Anderson Name:Jeremy Anderson Title:Chief Financial Officer
